Citation Nr: 1543372	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for a bilateral knee disability. 
 

REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 

ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1967 to August 1969.
 
This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In August 2014, the Veteran testified at a hearing before a Veterans Law Judge.  A copy of the transcript is of record.
 
This case was remanded by the Board for further development in January 2015.  
 
In October 2015, the RO granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Hence, that issue is no longer before the Board. 
 
 
FINDINGS OF FACT
 
1.  A prostate disorder is not shown by the record.  
 
2.  A bilateral knee disability was not manifest in service, arthritis of the knees was not manifest to a compensable degree within one year of separation from active duty and a knee disorder is not otherwise attributable to active service.
 
 
 
 
CONCLUSIONS OF LAW
 
1.  A prostate disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A bilateral knee disability was not incurred in or aggravated during service and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2010, April 2011 and August 2012, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.
 

Analysis 

The Veteran appeals the denial of entitlement to service connection for a bilateral knee disability and a prostate disorder.  
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis and malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
If a Veteran was exposed to an herbicide agent during active service prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).
 
After weighing the evidence, the Board concludes that the most probative evidence is against the Veteran's claims.  Initially, the evidence preponderates against finding entitlement to service connection for a prostate disorder.  To that end, the Veteran claims that he has prostatitis that is related to service to include exposure to Agent Orange.  The RO has conceded that the appellant was exposed to Agent Orange while onboard the USS Princeton.  
 
Service treatment records are negative for any complaints, diagnoses or treatment for the prostate.  In an April 2008 private surgical pathology report, a diagnosis of focal chronic prostatitis was offered.  It was noted that pathological sections revealed a pattern consistent with focal chronic prostatitis and focal areas were suggestive of adenosis.  A final report was to then follow.  In another report during that time, an impression of an elevated prostate specific antigen (PSA) was offered, with extensive concretions within the prostate with back-wall shadowing suggesting possible inflammatory process from concretions causing elevated PSA.  In March 2008, the Veteran was consulted regarding his elevated PSA of 6.4.  
 
In August 2011, private examiner, Dr. D stated that he had medically followed the Veteran over the prior several years and that his conditions included prostate disease. Dr. D. opined that it was more likely than not that at least some of his medical problems could be service related.  No medical reports, however, were submitted showing what, if any, prostate disease afflicted the Veteran.  Rather, the majority of the private treatment records, to include records from Dr. D, only show an elevated PSA level.   
 
During the February 2015 VA examination, a diagnosis was rendered of elevated PSA.  The VA examiner stated that the Veteran had undergone no surgical intervention for a prostate issue and that it did not appear that he had significant obstructive symptoms secondary to the prostate issue but he did have a significantly elevated PSA.  There had, however, been no treatment for any prostatitis specifically and no evidence at present of any malignancy by way of biopsy according to the VA examiner. 
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 
 
Implicit in the claim is the Veteran's belief that he has a prostate disorder.  The Board has considered the Veteran's sincerely held belief that he has this disability.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. prostate symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to offer a medical opinion regarding the existence of a prostate disability.  The question of whether there is a disability to account for his complaints goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to diagnose a broken leg, but not competent to provide evidence as to more complex medical questions). 
 
While elevated PSA levels have been documented in the record, such results are merely laboratory findings.  An elevated PSA, by itself is not a disability.  PSA, like other laboratory findings such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and not disabilities for compensation purposes.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015). See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 447 (1995).  There is no evidence showing that the Veteran's elevated PSA has resulted in a disability.
 
As a diagnosis of a disability resulting from the elevated PSA is not shown, there is no basis on which service connection may be granted.  In sum, the evidence is devoid of a showing that the Veteran has and/or has had a prostate disorder at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Moreover, the Board finds that even if the appellant does suffer from a prostate disorder, there is no evidence that he suffers from prostate cancer thus precluding a grant of service connection for prostate cancer on a presumptive basis, and there is no competent evidence linking any other prostate disorder to service.  Accordingly, the claim for service connection for a prostate disorder must be denied.
 
The Board also finds against the claim for entitlement to service connection for a bilateral knee disability.  To that end, the Veteran reports a history of bilateral knee pain for many years.  According to the Veteran, he injured his left knee in 1968 and has had pain since.  
 
While the Veteran claims knee issues during service and since a review of the service treatment records reveals that they are negative for any complaints, treatment and/or diagnoses for any knee disorder.  Furthermore, knee problems are not shown until years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Arthritis is also not clinically shown to be compensably disabling within a year from separation from active duty.
 
In September 2014, private examiner, Dr. R. D opined that the Veteran's knee disorder was a result of his military service.  He derived this opinion from accounts of the Veteran's injury during his service and from his medical record.  Although Dr. R.D provided an opinion on this matter, the Board finds that Dr. R.D has not rendered a reasoning for his conclusion.  Rather, he just merely made a statement.  Therefore, the Board finds that his opinion is of little probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 
 
In contrast a February 2015 VA examiner opined that was less likely than not (less than 50 percent probability) that the Veteran's bilateral degenerative arthritis is related to his active military service.  The examiner stated that the etiology of the Veteran's knee disorder was certainly explained by the effects of advancing age. With regards to whether or not his current knee condition is related to military service, the examiner stated that "there is simply a lack of any medical evidence to support that in fact [the Veteran's] current knee condition is due to or the result of active military duty."  Although it is possible that the Veteran may have had an onset of the left knee issue while on active military duty the examiner could find no medical basis or documentation to support that there was an injury in service that has ultimately resulted in his current knee disability.  The Veteran's current x-ray findings again were judged compatible with the effects of advancing age and there was no evidence of asymmetry with regards to the left knee compared to the right that would suggest or support a link to service.  
 
The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  
 
As a layperson the Veteran is competent to report his knee problems, and the circumstances surrounding such.  Layno.  The Veteran, however, as a lay person, is not competent to offer a competent opinion addressing the etiology of his arthritis of the knees.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The question of whether the Veteran's bilateral knee degenerative arthritis is caused and/or aggravated by his service, to include the physical demands of service,  is beyond the realm of a layman's competence.  Jandreau.  The opinion of the VA examiner is consistent with the historic record and more probative as to the origin of the Veteran's bilateral knee disability.  
 
In sum, the most probative evidence of record is against finding that the Veteran's disabilities are directly related to service and against finding that arthritis was compensably disabling within a year of separation from active duty.  Hence, entitlement to service connection is denied.  
 
The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for a bilateral knee disability is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


